POLEN, J.
Appellant, Joseph Blue, appeals the trial court’s final judgment ordering him to pay monthly child support for his three children. The judgment was entered following a hearing at which Blue was not present. Blue alleges he received notice of the hearing while he was incarcerated and requested to appear at the hearing by telephone. Despite his request, the hearing took place without Blue’s appearance. The State has conceded that the hearing was not set in accordance with Florida Rule of Civil Procedure 1.440, and thus, that the final judgment must be reversed and the cause remanded for further proceedings. Accordingly, we reverse and remand for a proper evidentiary hearing on Blue’s child support obligation.

Reversed and remanded.

STEVENSON and DAMOORGIAN, JJ., concur.